PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/805,164
Filing Date: 7 Nov 2017
Appellant(s): Schlund et al.



__________________
David R. Price (Reg. No. 31557) 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/27/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues Hopkins and Nietling each teach a different way of structurally stabilizing and securing the batteries in a battery module. Appellant argues one skilled in the art might combine the teachings of Hopkins with the teachings of Nietling, but if they did, they would completely replace the adhesives and plates of Nietling with the screws and side rails of Hopkins.
This is not considered persuasive. Hopkins teaches a battery array 1700 comprising a plurality of cells 1702 separated from one another by a cell container 1704 ([0115], Fig 17). At each end of the battery array 1700 is an end plate 1706, which works in conjunction with two side rails 1708 to hold the battery cells 1702 and cell retainers 1704 in place ([0116]). Hopkins teaches that “once the cells, cell retainers, end plates, and side rails are properly aligned, the structure is held together by a series of screws 1710, through other known means may be used [emphasis added]” ([0116]). That is, Hopkins is completely open to other types of securing methods, and is not limited to merely using screws. Therefore, one of ordinary skill in the art reading Hopkins would be open to use other forms of securing methods because Hopkins 
Nietling, the primary reference, at [0044] teaches the side plates, base plates and end plates can be connected to the cells only by adhesive or “alternatively, or in addition, the one or more of the side plates, base plates and end plates can be connected to each other by, for example, welding or by one or more fasteners [emphasis added]”. That is, Nietling is open to other forms of securing methods. Because Nietling is open to other forms of securing methods, one of ordinary skill in the art would seek out references involving securing batteries together, including references that secure by adhesives/gluing or by other means such as fasteners or screws as disclosed in Hopkins.
Because both Nietling and Hopkins are open to different securing methods, one of ordinary skill would not completely replace the adhesive and plates of Nietling with the screws and side rails of Hopkins as argued by Appellant. Instead, one of ordinary skill in the art would combine the edges of the side rails that extend on the adjacent battery surface of Hopkins with the side plates of Nietling as proposed by the Examiner in the previous office action because Hopkins lends itself to other securing methods, which includes the adhesives of Nietling.

Appellant argues neither of the references teach or suggest combining the features of the side rails.
This is not considered persuasive. Nietling is concerned with fixing cells together ([0001]-[0003]). Hopkins is similarly concerned with fixing cells together ([0116]), and also is concerned with ensuring the cells and plates are properly aligned when the cells are fixed 

Appellant argues only with the benefit of hindsight would it have occurred to one of ordinary skill in the art to modify the side plates 324 and 326 of Nietling with the side rails 1708 of Hopkins as suggested by the Examiner.
This is not considered persuasive. In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Nietling is concerned with fixing cells together ([0001]-[0003]). Hopkins is similarly concerned with fixing cells together ([0116]), and also is concerned with ensuring the cells and plates are properly aligned when the cells are fixed together ([0116]). Because the side rails 1708 have edges that extend on the adjacent battery surface, these extended edges are for aligning the batteries ([0116], Fig 17). That is, Hopkins suggests that the advantage of the extended edges are for aligning the batteries, and therefore provides the motivation for its 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACOB BUCHANAN/Examiner, Art Unit 1725          

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725                                                                                                                                                                                                                                                                                                                                                                                                      
Conferees:
/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.